Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on June 15, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HESSLER et al. (US 9,706,993) in view of VALENTINE et al. (US 2015/0351765).


    PNG
    media_image1.png
    523
    622
    media_image1.png
    Greyscale

Interpretation of HESSLER et al. Figure 5 Applied to Claims 1-7

In reference to claim 1-7 and 21, HESSLER et al. discloses a surgical stapling device comprising: an elongate shaft 30 supporting a jaw assembly (figure 10) including a reload support 40 configured to receive a reload cartridge 63; the reload cartridge 63  comprises an upper surface (figure 5) with a plurality of longitudinally extending staple pocket 67  in rows that are divided by a longitudinally extending blade channel 53; a rectangular reload cover 80 releasably positionable on the reload cartridge 53 such that an upper surface of the reload cover 80 contacts and covers the reload cartridge upper surface (figure 4) and the staple pockets 67 therein, the reload cover 80 further having an alignment fin 94 positionable within the blade channel 53, and a pair of snap features 83 protruding from a lateral extension (figure 6) at a distal end and a proximal end of the reload cover 80; an aperture/recess 41 in the reload support 40 that corresponds to the snap feature 83; each snap feature 83 having arms/tabs 87 extending from a respective recess (figure 6) in a planar surface of the reload cover 80 and each arm 87 has an inwardly biased (towards reload cartridge; column 6 lines 54-62) protrusion/tooth 89 with an inner/upper surface engageable with a corresponding protruding boss 68 (figure 7) and an adjacent/tapered surface enagageable with the recess 41 of the reload support 40.
The drawings of HESSLER et al. nor the written description goes into detail regarding the protruding boss 68 of the reload cartridge engageable with the reload support.  Nonetheless, rather than repeating known and/or related information contained in another document, a reference may incorporate the content of another document or part hereof by reference to the document in the disclosure text.  The information incorporated is as much a part of the reference disclosure as if the text was repeated therein, and should be treated as a part of the reference disclosures.1  In this case, column 4 lines 54-59 of HESSLER et al. references the jaw assembly of SCIRICA (US 7,753,246).  SCIRICA teaches a surgical stapling device comprising a jaw assembly (20, 22, 24) including a reload cartridge 22, the reload cartridge 22comprising: at least one protruding boss 223 extending laterally outwardly therefrom (figure 7), such that each protruding boss 223 is engageable with a reload support 216 of the jaw assembly (column 5 lines 44-46).  Thus, the reload cartridge of HESSLER et al. is found to anticipate the claimed protruding boss per incorporation of the figures and written description of SCIRICA as referenced above.
Regarding the disengagement of the reload cover from the reload cartridge, Applicant recites functional language (i.e. not manually disengageable) that does not appear to be accurate according to Applicant’s invention, since Examiner finds that one could use various hand-held tools or surfaces to engage the snap features of the claimed invention to remove the reload cover without actually loading the reload covered cartridge into a reload support of a surgical stapling device.  Nonetheless, column 5 lines 17-21 of HESSLER et al. states apertures/recesses 41 in the reload support 40 are configured to receive a corresponding boss 61 of the reload covered cartridge, such that the adjacent surface of the tooth 89 extending from the snap feature 83 arm 87 is engageable with the aperture(s)/recess(es) when a reload covered cartridge is installed into the reload support 41, subsequently releasing the snap feature 83 from the boss 61 for the purpose of removing the reload cover from the reload cartridge.  Additionally, VALENTINE et al. teaches a jaw assembly (figure 23) of a surgical instrument comprising a reload cover (figure 34) attached to a reload cartridge (figure 33) as claimed, wherein figure 36 of VALENTINE et al. illustrates the knowledge in the art to position the reload cartridge having the attached reload cover into a reload support of the jaw assembly, such that the snap feature 83 would inherently be disengaged to allow for the engagement of the protruding boss 68 with the reload support.  While HESSLER et al. is silent to the details of the disengagement of the reload cover from the reload cartridge as it correlates to positioning of the reload cartridge within the reload support, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized the jaw assembly as claimed since VALENTINE et al. teaches such application of a reload cartridge and reload cover for the purpose of protecting the reload cartridge until the reload cartridge can be covered by an anvil of the jaw assembly.

    PNG
    media_image2.png
    419
    731
    media_image2.png
    Greyscale

Interpretation of HESSLER et al. Figure 2 Applied to Claims 8-17

In reference to claim 8-17 and 22, HESSLER et al. discloses a surgical stapling device comprising: an elongate shaft 30 supporting a jaw assembly (figure 10) including a reload support 40 configured to receive a reload cartridge 63; the reload cartridge 63  comprises an upper surface (figure 5) with a seating boss (see diagram of figure 5 below) a plurality of longitudinally extending staple pocket 67  in rows that are divided by a longitudinally extending blade channel 53, the reload cartridge 63 further having rails (see diagram of figure 2 above) extending along opposing lateral surfaces of the reload cartridge 63 to define a recess (therebetween) to receive a tab (see diagram of figure 2 above) of a reload cover 80, and at least one protruding boss 68 extending laterally outwardly from the laterally extending surfaces of the reload cartridge 63; the reload cover 80 releasably positionable on the reload cartridge 63 such that an upper surface of the reload cover 80 contacts the reload cartridge upper surface (figure 4), the reload cover 80 further having an alignment fin 94 positionable within the blade channel 53 and a pair of snap features 83 from a distal end and a proximal end or the reload cover 80; an aperture/recess 41 in the reload support 40 that corresponds to the snap feature 83; each snap feature 83 having an arm member/tabs 87 extending from a respective recess (figure 6) in a planar surface of the reload cover 80 and each arm 87 has an inwardly biased (towards reload cartridge; column 6 lines 54-62) protrusion/latch tooth 89 with an inner/upper surface engageable with a lower surface of a corresponding protruding boss 68 (figure 7) and an adjacent/tapered surface enagageable with the recess 41 of the reload support 40.

    PNG
    media_image3.png
    523
    622
    media_image3.png
    Greyscale

The drawings of HESSLER et al. nor the written description goes into detail regarding the protruding boss 68 of the reload cartridge engageable with the reload support.  Nonetheless, rather than repeating known and/or related information contained in another document, a reference may incorporate the content of another document or part hereof by reference to the document in the disclosure text.  The information incorporated is as much a part of the reference disclosure as if the text was repeated therein, and should be treated as a part of the reference disclosures.2  In this case, column 4 lines 54-59 of HESSLER et al. references the jaw assembly of SCIRICA (US 7,753,246).  SCIRICA teaches a surgical stapling device comprising a jaw assembly (20, 22, 24) including a reload cartridge 22, the reload cartridge 22comprising: at least one protruding boss 223 extending laterally outwardly therefrom (figure 7), such that each protruding boss 223 is engageable with a reload support 216 of the jaw assembly (column 5 lines 44-46).  Thus, the reload cartridge of HESSLER et al. is found to anticipate the claimed protruding boss per incorporation of the figures and written description of SCIRICA as referenced above.
Regarding the disengagement of the reload cover from the reload cartridge, Applicant recites functional language (i.e. not manually disengageable) that does not appear to be accurate according to Applicant’s invention, since Examiner finds that one could use various hand-held tools or surfaces to engage the snap features of the claimed invention to remove the reload cover without actually loading the reload covered cartridge into a reload support of a surgical stapling device.  Nonetheless, column 5 lines 17-21 of HESSLER et al. states apertures/recesses 41 in the reload support 40 are configured to receive a corresponding boss 61 of the reload covered cartridge, such that the adjacent surface of the tooth 89 extending from the snap feature 83 arm 87 is engageable with the aperture(s)/recess(es) when a reload covered cartridge is installed into the reload support 41, subsequently releasing the snap feature 83 from the boss 61 for the purpose of removing the reload cover from the reload cartridge.  Additionally, VALENTINE et al. teaches a jaw assembly (figure 23) of a surgical instrument comprising a reload cover (figure 34) attached to a reload cartridge (figure 33) as claimed, wherein figure 36 of VALENTINE et al. illustrates the knowledge in the art to position the reload cartridge having the attached reload cover into a reload support of the jaw assembly, such that the snap feature 83 would inherently be disengaged to allow for the engagement of the protruding boss 68 with the reload support.  While HESSLER et al. is silent to the details of the disengagement of the reload cover from the reload cartridge as it correlates to positioning of the reload cartridge within the reload support, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized the jaw assembly as claimed since VALENTINE et al. teaches such application of a reload cartridge and reload cover for the purpose of protecting the reload cartridge until the reload cartridge can be covered by an anvil of the jaw assembly.
With respect to claims 18-20, HESSLER et al. discloses a method of installing a reload cartridge 53 to a reload support 40 of a surgical stapler jaw assembly comprising: positioning  a proximal end of the reload cartridge 53 into a proximal end of the reload support 40 such that a protruding boss 61 of the reload cartridge 53 engages a notch 41 of the reload support 40 to advance a snap feature 83 of a reload cover 80 supported thereon (53) laterally outward to separate the reload cover 80 from the reload cartridge 53 (column 5 lines 17-21; column 6 lines 24-61; column 7 lines 1-11); firing the reload cartridge 53 (column 8 lines 44-64) and removing the fired reload cartridge 53 from the reload support; and repeating the reload cartridge 53 positioning and advancing steps above to release the reload cover 80 (column 7 line 58- column 8 line 8).  
As stated above, column 5 lines 17-21 of HESSLER et al. states apertures/recesses 41 in the reload support 40 are configured to receive a corresponding boss 61 of the reload covered cartridge, such that the adjacent surface of the tooth 89 extending from the snap feature 83 arm 87 is engageable with the aperture(s)/recess(es) when a reload covered cartridge is installed into the reload support 41, subsequently releasing the snap feature 83 from the boss 61 for the purpose of removing the reload cover from the reload cartridge.  Additionally, VALENTINE et al. teaches a jaw assembly (figure 23) of a surgical instrument comprising a reload cover (figure 34) attached to a reload cartridge (figure 33) as claimed, wherein figure 36 of VALENTINE et al. illustrates the knowledge in the art to position the reload cartridge having the attached reload cover into a reload support of the jaw assembly, such that the snap feature 83 would inherently be disengaged to allow for the engagement of the protruding boss 68 with the reload support.  While HESSLER et al. is silent to the details of the disengagement of the reload cover from the reload cartridge as it correlates to positioning of the reload cartridge within the reload support, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized the jaw assembly as claimed since VALENTINE et al. teaches such application of a reload cartridge and reload cover for the purpose of protecting the reload cartridge until the reload cartridge can be covered by an anvil of the jaw assembly.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
On page 11 of the June 15, 2022 remarks, Applicant first argues that HESSLER fails to disclose element 68, which has been interpreted by Examiner as the claimed protruding boss of claim 1, engaged with the reload support/second jaw 40.  However, as stated in the rejection of claim 1 above, column 4 lines 54-59 of HESSLER states “The presently disclosed cartridge assembly with a staple cartridge and a shipping wedge is usable with endoscopic surgical stapling devices capable of accepting replaceable loading units…such a device is disclosed in U.S. Pat. No. 7,753,246 the entire contents of which are hereby incorporated by reference.” As such, column 5 lines 44-46 of U.S. Pat. No. 7,753,246 discloses the protruding boss structure correlating to element 68 of HESSLER as “positioned to rest on side walls of carrier 216”; wherein element 216 is equivalent to the reload support structure as claimed.
Applicant further argues that snap feature 83 of HESSLER is not “biased laterally inwardly”.   Conversely, column 6 lines 57-61 of HESSLER states snap feature(s) 83 is biased to a neutral or initial position that is transverse to the bottom surface 84 of the reload cover.  Such a recitation is found to encompass an alternative embodiment of the snap feature 83 wherein the snap feature is biased transversely inwardly for the purpose of securing the reload cover to the reload cartridge per a grip connection between the snap feature and a corresponding protruding (boss) feature.  Furthermore, the “neutral” positioning of the snap feature includes an arm 85 that extends (essentially) perpendicular to surface 84 of the reload cover that engages a deck surface of the cartridge, such that the rounded protrusion 89 of the snap feature is inward of the snap feature arm 85.  Therefore, Examiner maintains the rejection of claim 1 as anticipated by HESSLER.
To supplement the initial position taken on the disclosure of HESSLER et al. as it pertains to the engagement of the reload cover and reload cartridge with the reload support, Examiner has amended the rejection of HESSLER et al. to incorporate the teachings of VALENTINE et al.
Applicant’s arguments with respect to claims 8-17 have been considered but are moot because of the new interpretation of HESSLER et al. applied in the pending rejection.  The argument, particularly, against the rejection of claim 9 is found to be addressed in the response to arguments above regarding similar limitations provided in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199






/GLORIA R WEEKS/Primary Examiner, Art Unit 3731      

July 30, 2022                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.57; MPEP § 608.01(p); MPEP § 2163.07(b)
        2 See 37 CFR 1.57; MPEP § 608.01(p); MPEP § 2163.07(b)